Clabksok, J.,
dissenting: I find no fault in this part of the opinion of the Court: “Although the contract further provides that the alleged lessee should keep the equipment in repair, nevertheless it was the duty of the defendant to furnish to the plaintiff equipment reasonably suitable for the purposes contemplated by the parties.” Nor in the opinion of the Court that “there is evidence in the record tending to show that the equipment so furnished was defective at the time it was placed in the custody of the plaintiff.” It was so found by the jury that heard the evidence, and the verdict should be upheld.
That there is a liability, under the evidence and the finding of the jury, I am in agreement, but I cannot assent to the fatal conclusion of the court that the plaintiff is estopped by his contract with the defendant to claim damages arising from the equipment by reason of the defective condition at the time it was taken over by him, as the evidence tended to show and as the jury in its verdict found. It is true that the plaintiff did sign an agreement to “exonerate the company and hold it harm*464less from all claims, suits and liabilities of every cbaracter whatsoever and howsoever arising from the existence of such equipment.” I think the context of the written contract clearly shows that this had reference to claims, suits and liabilities, which might arise from third parties and not to the parties to the contract.
The entire section of the contract reads as follows: “The dealer shall at his expense, keep said equipment in good order and repair and not encumber or remove said equipment, or do or permit anything to the prejudice of the company’s title; comply with all laws, ordinances and regulations, applicable to such equipment and the premises on which it is installed; exonerate the company and hold it harmless from all claims, suits and liabilities of every character whatsoever and howsoever arising from the existence of such equipment.”
While there is no allegation of fraud or mistake, or other available equity, as the court’s opinion states, it is not necessary to resort to an equitable remedy. In my opinion a plain construction of the above section of the contract shows that it referred to what took place after the equipment was taken over, with reference to third parties, and did not refer to the parties to the contract.
If it be granted that the contract is susceptible of the interpretation placed upon it by the court, it cannot be denied that it is also susceptible of the interpretation herein stated that it referred only to third parties and not to the parties to the contract. And if the latter proposition be granted, then the conclusion of the court should not prevail, for the contract wa.s written by the defendant, all that the plaintiff had to do w,as to “sign on the dotted line.” There is no evidence that he did more than that. All of the evidence is to the effect that all he had to do to the contract was to sign it. It is elementary learning that in an ambiguous contract the courts will construe the words most strongly against the party who wrote and used them. Clark on Contracts (4th ed.), sec. 223, p. 562; Woods v. Postal Telegraph-Cable Co., 205 Ala., 236, 87 So. 681, 27 A. L. R., 834; 6. R. C. L., 854.
As was said in Gillet v. Bank of America, 55 N. E., 292, 160 N. Y., 549 (head note), “Where there is any uncertainty as to the meaning of the agreement, the language is to be construed against the party who proposes it rather than against the party who is invited to accept it.” The reason for this is succinctly stated in Clark on Contracts (4th ed.), at pp. 562-3, as follows: “The principle on which this rule is based has been said to be that a man is responsible for ambiguities in his own expressions and has no right to induce another to contract with him on the supposition that his words mean one thing, while he hopes the court will adopt a construction by which they would mean another thing more to his advantage.”
*465Tbis principle is not at variance with tbe bolding of tbe court in tbe recent case of Andrews v. Oil Co., ante, 268, that an agreement ought to receive that construction which will best effectuate tbe intention of tbe parties to be collected from tbe whole of tbe agreement, but is in accord with what was held in that decision.
In my opinion, there was error in tbe court below declining to render judgment in accordance with tbe verdict of tbe jury.
OoNNOR, J., concurring in dissent.